 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ISAIAS VASQUEZ and LINDA HEFKE                 Case No. 1:17-cv-00796-AWI-BAM
     on behalf of all other similarly situated
12   individuals,                                   ORDER GRANTING IN PART AND
                                                    DENYING IN PART DEFENDANTS’
13                     Plaintiffs,                  MOTION TO COMPEL DISCOVERY
14          v.                                      (Doc. No. 78)
15   LEPRINO FOODS COMPANY, a
     Colorado Corporation; LEPRINO FOODS
16   DAIRY PRODUCTS COMPANY, a
     Colorado Corporation; and DOES 1-50,
17   inclusive,
18                     Defendants.
19

20          Currently before the Court is the motion to compel discovery filed by Defendants Leprino

21   Foods Company and Leprino Foods Dairy Products Company on March 28, 2019.1 (Doc. No.

22   78.) The motion presents two issues: (1) whether Plaintiffs Isaias Vasquez and Linda Hefke

23   should be compelled to answer certain deposition questions that Plaintiffs’ counsel instructed

24   them not to answer during their depositions; and (2) whether Plaintiff Isaias Vasquez should be

25   compelled to provide supplemental responses and responsive documents to Defendant Leprino

26
     1
27          Defendants also have one other pending discovery motion currently set for hearing on
     May 17, 2019. (Doc. No. 81.) The parties are encouraged to utilize the Court’s informal
28   discovery procedures to address this remaining motion.
                                                    1
 1   Food Company’s First Set of Requests for Production (“RFP”).               The parties submitted an

 2   untimely Joint Statement Regarding Discovery Dispute on April 22, 2019. (Doc. No. 80.)

 3          The Court deemed the matter suitable for decision without oral argument, vacated the

 4   hearing set for April 26, 2019, and deemed the motion submitted on the papers. (Doc. No. 84.)

 5   Having considered the Joint Statement and the parties’ arguments, Defendants’ motion to compel

 6   will be granted in part and denied in part as set forth below in detail.

 7                                              BACKGROUND

 8          Plaintiffs filed a wage-and-hour class action against Leprino Foods Company and Leprino

 9   Foods Dairy Products Company. The action stems from Defendants’ alleged custom and policy

10   to “de crew,” i.e., sending workers home prior to the start of their scheduled shift without pay

11   because Defendants reportedly misjudged its production or labor needs and from Defendants’

12   alleged policy of requiring Plaintiffs and workers to remain on call and subject to return to

13   discuss business matters and/or return to their work stations during their rest and meal breaks if

14   called upon to do so by supervisory personnel. (Doc. No. 61, Complaint at ¶¶ 5, 7.) Pursuant to

15   the operative Third Amended Complaint, Plaintiffs forward the following claims: (1) failure to

16   pay reporting time pay; (2) unlawful policy of requiring on-call meal and rest breaks; (3) failure

17   to provide properly itemized wage statements; (4) failure to pay minimum wages; (5) failure to

18   compensate for all hours worked; (6) failure to pay overtime wages: (7) failure to pay all wages at

19   termination; and (8) unfair competition.

20          Depositions of Plaintiffs Linda Hefke and Isaias Vasquez
21          Defendants deposed Plaintiff Linda Hefke on October 10, 2018. During the course of the

22   deposition, Plaintiff’s counsel objected to and instructed Ms. Hefke not to answer a number of

23   questions. On January 29, 2019, the Court granted Plaintiffs’ motion for leave to file a third

24   amended complaint. At that time, Plaintiffs did not object to Defendants taking an additional day

25   of limited deposition of Ms. Hefke. (Doc. No. 60 at 7 n.1.) Defendants again deposed Ms. Hefke

26   on February 25, 2019. During the course of that deposition, Plaintiff’s counsel objected to and
27   instructed Ms. Hefke not to answer certain questions.

28          Defendants deposed Plaintiff Isaias Vasquez on February 26, 2019. During the course of
                                                       2
 1   that deposition, Plaintiff’s counsel objected to and instructed Mr. Vasquez not to answer a

 2   number of questions.

 3          At issue here are objections to certain questions based on the following reasons: (1)

 4   attorney-client privilege; (2) beyond the scope of Ms. Hefke’s continued deposition; or (3)

 5   requiring a legal opinion or conclusion.

 6          Production of Documents

 7          As noted above, Defendants seeks to compel Plaintiff Isaias Vasquez to provide a

 8   supplemental response and requested documents in response to the RFP. According to the Joint

 9   Statement, Plaintiffs have produced all documents within Mr. Vasquez’ possession, custody or

10   control and have served those documents on Defendants on April 18, 2019. Plaintiffs also

11   reportedly have provided supplemental responses to every RFP.

12                                              DISCUSSION

13   I.     Motion to Compel Answers to Deposition Questions

14          During a deposition, an attorney may properly state objections “concisely in a

15   nonargumentative and nonsuggestive manner.” Fed. R. Civ. P. 30(c)(2). Generally, instructions

16   not to answer questions at a deposition are improper. Detoy v. City and County of San Francisco,

17   196 F.R.D. 362, 365 (N.D. Cal. 2000) (citation omitted). “A person may instruct a deponent not

18   to answer only when necessary to preserve a privilege, to enforce a limitation ordered by the

19   court, or to present a motion under Rule 30(d)(3).” Fed. R. Civ. P. 30(c)(2); see also Moore v.

20   Stepp, No. C 11-5395 CW PR, 2013 WL 1832640, at *4 (N.D. Cal. May 1, 2013) (“The only
21   authorized exceptions for a deponent to not answer a question are ‘when necessary to preserve a

22   privilege, to enforce a limitation ordered by the court, or to present a motion under Rule 30(d)(3)

23   [motion to terminate or limit deposition].’”) “If a party believes that a particular question asked of

24   a deponent is improper for any other reason, that party may object; however, ‘the examination

25   still proceeds; the testimony is taken subject to any objection.’” Mendez v. R+L Carriers, Inc.,

26   No. CV 11-02478-CW (JSC), 2012 WL 1535756, at *1 (N.D. Cal. Apr. 30, 2012) (quoting Fed.
27   R. Civ. P. 30(c)(2)) (citation omitted); see also Moore, 2013 WL 1832640, at *4 (“Under Rule

28   30, which governs behavior during a deposition, objections to a question during a deposition are
                                                       3
 1   noted on the record, ‘but the examination still proceeds; the testimony is taken subject to any

 2   objection.’”).

 3          A.        Questions that Plaintiffs Were Instructed Not to Answer Based on Attorney-
                      Client Privilege.
 4
            Under the attorney-client privilege, confidential communications made by a client to an
 5
     attorney to obtain legal services are protected from disclosure. Clarke v. Am. Commerce Nat.
 6
     Bank, 974 F.2d 127, 129 (9th Cir. 1992); see also North Pacifica, LLC v. City of Pacifica, 274
 7
     F.Supp.2d 1118, 1128 (N.D. Cal. 2003) (finding that communication with legal counsel related
 8
     primarily to the seeking of legal advice is privileged.). Not all communications between attorney
 9
     and client are privileged. The Ninth Circuit has recognized that the identity of the client, the
10
     amount of the fee, the identification of payment by case file name, and the general purpose of the
11
     work performed are usually not protected from disclosure by the attorney-client privilege. Clarke,
12
     974 F.2d at 129. However, “correspondence, [documents or communications] which also reveal
13
     the motive of the client in seeking representation, litigation strategy, or the specific nature of the
14
     services provided, such as researching particular areas of law, fall within the privilege.” Id.
15
            Deposition Questions at Issue
16
            1. Hefke 10/10/18 Deposition, 24:20–25:3:
17

18          Q.        And were all your communications with
                      Mr. Downey -- and I don't want you to tell me anything
19                    specific about any particular communication -- but were
                      all of your communications with Mr. Downey related to
20                    this lawsuit?
21
            MR. RUMPH:· Well, no.· Objection.· You're getting
22          into the content now. I'm instructing her not to
            answer.
23
            Defendants argue that this question does not call for Ms. Hefke to reveal any confidential
24
     attorney-client communication regarding legal advice or litigation strategy and therefore the
25
     instruction not to answer was improper.
26
            Plaintiffs counter that the question directly asks Ms. Hefke to reveal the substance of her
27
     communications with her attorney because it could reasonably produce disclosures about the
28
                                                       4
 1   circumstances regarding counsel’s representation. Plaintiffs further argue that it remains unclear

 2   as to the purpose of this question or why an answer to the question is necessary.

 3          The Court finds that the question does not call for Ms. Hefke to reveal any confidential

 4   communication.     Rather, it seeks information regarding the general purpose of the work

 5   performed by legal counsel on behalf of Ms. Hefke. The question would produce an objective,

 6   yes-or-no answer that does not disclose communications about legal advice, litigation strategy or

 7   the specific nature of any other services provided. See, e.g., Vecron Exim Ltd. v. Stokes, No.

 8   2:17-cv-02944-CAS (RAOx), 2018 WL 6062312, at *4 (C.D. Cal. Nov. 20, 2018) (“For example,

 9   Question 2— which asks whether defendant “ever authorized Mr. McAlpin to settle a matter on

10   your behalf?”— could produce an objective, yes-or-no answer that does not disclose

11   communications about legal advice or litigation strategy.”). Thus, the objection was improper,

12   and Ms. Hefke should have answered the question. Accordingly, Defendants’ motion to compel

13   an answer to this question is GRANTED.

14          2. Hefke 10/10/18 Deposition, 45:25–46:4:
15          Q.      Okay.· Do you believe that you are – have
                    been apprised of what is happening in the lawsuit?
16
            MR. RUMPH:· Objection as to form -- I'll object as
17          that goes into attorney/client communications. And I'm
            going to instruct her not to answer based on privilege.
18

19          Defendants argue that this question does not call for Ms. Hefke to reveal any

20   communication about legal advice or litigation strategy.
21          Plaintiffs counter that this question “necessarily invites Plaintiff to reveal what has or has

22   not been communicated by her attorneys.” (Doc. No. 80 at 10) (emphasis in original). Plaintiffs

23   also argue that Ms. Hefke already answered a dozen or more questions about her understanding of

24   the lawsuit, how long it has been proceeding, who her attorneys are, what the case is about, and

25   her duties as class representative. Plaintiffs assert that Defendants have had a full opportunity to

26   question Ms. Hefke about her understanding of the case, and they do “not have the right to pierce
27   the attorney-client privilege to answer questions about how she feels the case is being

28   communicated to her. (Id.)
                                                      5
 1          The Court finds that the question does not call for Ms. Hefke to reveal any confidential

 2   communications. Rather, as Plaintiffs themselves have characterized it, the question merely asks

 3   Ms. Hefke “how she feels the case is being communicated to her,” not the substance or nature of

 4   what is being communicated. Accordingly, Defendants’ motion to compel an answer to this

 5   question is GRANTED.

 6          3. Hefke 2/25/19 Deposition, 291:10-13:
 7          Q.      Were you aware that you were requested to bring
                    documents to your deposition today?
 8
            MR. DOWNEY:· Objection.· Attorney-client privilege.
 9          Don't answer that question.
10          Plaintiffs have offered to provide a written response to this question, which the Court

11   construes as a concession that counsel improvidently instructed Ms. Hefke not to answer the

12   question on the basis of attorney-client privilege. (Doc. No. 80 at 11.) Plaintiffs also appear to

13   contend that Ms. Hefke already answered this question, when she was asked whether she had seen

14   the deposition notice and request for production. However, that she did not see the deposition

15   notice is not responsive to the question of whether she was aware that she had been requested to

16   bring documents to her deposition.

17          4. Vazquez 2/26/19 Deposition, 42:13-21:

18          Q.      And do you believe that you have been informed
                    of what is happening in this lawsuit along the way?
19
            MR. DOWNEY: Objection. Attorney-client
20          privilege.
            Do not answer that question.
21
            BY MS. POOLEY:
22
            Q.      I haven't asked you the substance of any
23                  communication.
24          MR. DOWNEY: Do not answer that question.
25
            Defendants argue that this question does not call for Mr. Vasquez to reveal any
26
     communication about legal advice or litigation strategy.
27
            As with a similar question directed to Ms. Hefke, Plaintiffs counter that this question
28
                                                      6
 1   “necessarily invites Plaintiff to waive the privilege and reveal what has or has not been

 2   communicated to him by his attorneys.” (Doc. No. 80 at 12) (emphasis in original). Plaintiffs

 3   also argue that Mr. Vasquez already answered questions about his understanding of the case,

 4   including what his involvement was, how long he has spent on the case, whether he knew if it

 5   was in state or federal court, and who filed the case. Plaintiffs assert that Defendants “cannot

 6   delve into Plaintiffs’ [sic] beliefs about how his attorney has been communicating with him.”

 7   (Id.)

 8           The Court finds that the question does not call for Mr. Vasquez to reveal any confidential

 9   communications. Rather, the question merely asks Mr. Vasquez whether he believes that he has

10   been informed of what is happening in this lawsuit, not the substance of any communication with

11   his counsel.    Accordingly, Defendants’ motion to compel an answer to this question is

12   GRANTED.

13           5. Vazquez 2/26/19 Deposition, 42:24-43:6:
14           Q.     Do you believe that you have been apprised on
                    what is happening in this lawsuit?
15
             MR. DOWNEY:· Objection.· Attorney-client
16           privilege.
17           Do not answer that question.
18           MS. POOLEY:· Mark those, please.
19           MR. DOWNEY:· And I am going to take a break
             now.· Let's go outside.
20
21           As with the same question posed to Ms. Hefke, the Court finds that this question does not

22   call for Mr. Vasquez to reveal any confidential communications. Rather, as Plaintiffs themselves

23   have characterized it, the question merely asks Mr. Vasquez his “beliefs about how his attorney

24   has been communicating with him,” not the substance of any communications. (Doc. No. 80 at

25   14.)
             6. Vazquez 2/26/19 Deposition, Page 128:17-21:
26
             Q.     Did you approve of Exhibits 33, 34, and 35
27                  being filed in this lawsuit?3
28           MR. DOWNEY:· Don't answer that question.
                                                7
 1          Calls for attorney-client privilege.· Do not answer.
            And asked and answered to some respects.
 2
            Defendants argue that this question does not call for Mr. Vasquez to reveal any
 3
     confidential communications with his attorneys, legal advice or litigation strategy.     Instead,
 4
     Defendants contend that it simply asks for a yes-or-no answer, not a matter of anything
 5
     communicated to or from his attorneys.
 6
            Plaintiffs counter that this question “undoubtedly invites a response in violation of the
 7
     privilege” because Mr. Vasquez’ attorneys would have presented him with these documents and
 8
     he would have communicated any approval to them. (Doc. No. 80 at 14.) Plaintiffs also contend
 9
     that Mr. Vasquez already answered this question as rephrased during the following exchange:
10
            Q:     Without conveying any communication that you had with any of your attorneys,
11                 were you personally in agreement that Exhibits 33, 34, and 35 should be filed in
                   this lawsuit?
12
            MR. DOWNEY: Objection. Vague, form the question is confusion, calls for a legal
13          conclusion, asked and answered inasmuch as he’s already testified that he retained
            an attorney to file a lawsuit.
14          If you know, you may answer.

15          THE WITNESS: I don’t know.

16          Q:     You don’t know if you are in agreement with the filing of these three amended
                   complaints?
17
            A:     No.
18
     Vazquez Depo. at 128:24–129:12. Plaintiffs also point out that Defendants asked Mr. Vasquez
19
     questions about whether he had seen the complaints and whether they had been filed.
20
            The Court finds that the question at issue has been answered as rephrased. Accordingly,
21
     Defendants’ motion to compel a further response to this question is DENIED.
22
            B.     Questions that Ms. Hefke was Instructed Not to Answer Based on Claim that
23                 the Questions Exceeded the Scope of Her Continued Deposition

24          1. Hefke 2/25/19 Deposition, Page 288, lines 6-14:

25          Q.     When is the last time you communicated with
                   Randy?
26
            MR. DOWNEY:· Objection.· Relevance.· And this goes
27          beyond the scope of this deposition.· I'm going to instruct
            her not to answer.· That was -- these were questions for
28          the last deposition, not this deposition.
                                                     8
 1
            MS. POOLEY:· Okay.
 2
            MR. DOWNEY:· Don’t answer.
 3
            THE WITNESS:· I won’t.
 4
            Defendants contends that Plaintiffs’ counsel improperly instructed Ms. Hefke not to
 5
     answer because there was no assertion of privilege or a Court-ordered limitation. Plaintiffs
 6
     counter that this question was outside the scope of Ms. Hefke’s second, limited deposition
 7
     regarding the allegations in the Third Amended Complaint and that Defendants have not
 8
     identified how it is relevant or proportional to the needs of the case.
 9
            The Court finds that counsel improperly instructed Ms. Hefke not to answer this question.
10
     “An instruction not to answer on the basis that the question is beyond the scope is improper.” In
11
     re Remec, Inc. Sec. Litig., No. 04CV1948 MMA (AJB), 2009 WL 10673212, at *3 (S.D. Cal.
12
     Feb. 20, 2009). Indeed, “objections that questions had been asked and answered, exceeded the
13
     scope of the deposition, lacked relevance, assumed facts, and misstated [a deponent’s] prior
14
     testimony are improper grounds for instructing” a witness not to answer. Doe v. City of San
15
     Diego, Civil No. 12-cv-0689-MMA (DHB), 2013 WL 6577065, at *5 (S.D. Cal. Dec. 13, 2013)
16
     (citations omitted).
17
            Further, the Court did not define or otherwise specify any limit on the continued
18
     deposition of Ms. Hefke. Instead, in granting Plaintiffs leave to file a Third Amended Complaint,
19
     the Court noted only that “Plaintiffs . . . do not object to Leprino taking an additional day of
20
     limited deposition of Plaintiff Linda Hefke.” (Doc. No. 60 at 7, n. 1.) Accordingly, Defendants’
21
     motion to compel an answer to this question is GRANTED.
22
            2. Hefke 2/25/19 Deposition, Page 290, lines 10-18:
23
            Q.      Did you look for any postings that you made on
24                  any social media site that relates in any way to your
                    employment with Leprino since your last deposition?
25
            MR. DOWNEY:· Objection.· Don't answer that question.
26          I has nothing to do with today's deposition, which is
            limited to the allegations contained -- the new allegations
27          contained within the third amended Complaint.

28          MS. POOLEY:· You're instructing her not to answer?
                                                       9
 1
            MR. DOWNEY:· I am instructing her not to answer.
 2
            Defendants argue that Plaintiffs’ counsel improperly instructed Ms. Hefke not to answer
 3
     this question because there was no assertion of privilege or a Court-ordered limitation.
 4
     Defendants also point out that prior to the continued deposition, they served a document request
 5
     with the deposition notice that sought “[a]ny and all postings by you or to you on any social
 6
     media site that in any way RELATE TO your employment with DEFENDANT.” (Doc. No. 80 at
 7
     18.)
 8
            Plaintiffs counter that they objected in order to preserve the Court’s prior limitation on the
 9
     continued deposition of Ms. Hefke. Plaintiffs also contend that Ms. Hefke had been asked at
10
     length about her document production during the first deposition during which she confirmed that
11
     there are no responsive documents in her possession, custody or control. Plaintiffs assert that
12
     asking her to sit for a third deposition is needless and a waste of resources.
13
            For the same reasons noted above, the Court finds that Plaintiffs’ counsel improperly
14
     instructed Ms. Hefke not to answer this question.       There is no claim of privilege or a clearly
15
     delineated Court order limiting the scope of Ms. Hefke’s continued deposition.            Moreover,
16
     objections that questions exceeded the scope of the deposition or lacked relevance are improper
17
     grounds for instructing a witness not to answer. Doe, 2013 WL 6577065, at *5. Although
18
     Plaintiffs assert that Ms. Hefke was asked this question in her first deposition, there is no
19
     indication in the record that she did not acquire responsive documents after her first deposition
20
     and prior to her continued deposition. Accordingly, Defendants’ motion to compel Ms. Hefke to
21
     answer this question is GRANTED.
22
            3. Hefke 2/25/19 Deposition, Page 290, lines 20-24:
23
            Q.      Since your last deposition, did you look for any
24                  postings that you received on my social media site that
                    relates in any way to your employment with Leprino?
25
            MR. DOWNEY:· Same instruction.· Do not answer.
26
            For the same reasons discussed above, the Court finds that Plaintiffs’ counsel improperly
27
     instructed Ms. Hefke not to answer this question. Accordingly, Defendants’ motion to compel an
28
                                                      10
 1   answer to this question is GRANTED.

 2          4. Hefke 2/25/19 Deposition, Page 313, lines 20-25 – Page 314, lines 1-14:
 3          Q. Ms. Hefke, have any motions been filed in this
            case since your deposition on October 10th, 2018?
 4
            MR. DOWNEY:· Objection.· Calls for a legal conclusion.
 5          She's not an attorney.
            Go ahead and answer if you know.
 6
            THE WITNESS:· I'm not sure.
 7
            BY MS. POOLEY:
 8
            Q.     You don't know of any?
 9
            A.     I know of the last one that was done.
10
            Q.     What was the last one?
11
            A.     The amend -- the amendment.
12
            Q.     You know there was an amended Complaint filed --
13
            A.     Yes.
14
            Q.     -- is that what you're saying?
15
            A.     Yes.
16
            Q.      Okay.· Do you know if any motions have been
17                 filed?
18          MR. DOWNEY:· Objection.· I'm going to instruct you not
            to answer. It goes beyond the contents -- the new contents
19          of the third amended Complaint.
20          Plaintiffs indicate that they have offered to provide a written response to this question,
21   which the Court construes as a concession that counsel improvidently instructed Ms. Hefke not to

22   answer the question. (Doc. No. 80 at 21.) Accordingly, Defendants’ motion to compel an answer

23   to this question is GRANTED.

24          C.     Other Deposition Questions that Plaintiff Hefke was Instructed Not to
                   Answer
25
            1. Hefke 2/25/19 Deposition, Page 292, lines 16-19:
26
            Q.     Have there been any developments in this case
27                 since your deposition on October 10th, 2018?
28          MR. DOWNEY:· Objection.· Do not answer that question.
                                              11
 1
             THE WITNESS:· Okay.
 2
             Plaintiffs indicate that they have offered to provide a written response to this question,
 3
     which the Court construes as a concession that counsel improvidently instructed Ms. Hefke not to
 4
     answer the question. (Doc. No. 80 at 23.) Accordingly, Defendants’ motion to compel an answer
 5
     to this question is GRANTED.
 6
             2. Hefke 2/25/19 Deposition, Page 294, lines 24-25 – Page 295, lines 1-4:
 7
             Q.       Did you decide to file a third amended Complaint
 8                    in this case?

 9           MR. DOWNEY:· Objection.· Do not answer that question.
             That's an attorney who decides whether or not a Complaint
10           is filed.· A plaintiff only does so if they're representing
             themselves pro se, you know that.
11
             Plaintiffs indicate that they have offered to provide a written response to this question,
12
     which the Court construes as a concession that counsel improvidently instructed Ms. Hefke not to
13
     answer the question. (Doc. No. 80 at 24.) Accordingly, Defendants’ motion to compel an answer
14
     to this question is GRANTED.
15
             3. Hefke 2/25/19 Deposition, Page 295, lines 8-15:
16
             Q.       Ms. Hefke, did you decide that a third amended
17                    Complaint should be filed in this case?

18           MR. DOWNEY:· Objection.· Do not answer that question.
             Calls for a legal opinion and a legal conclusion.
19           Attorneys decide on behalf of their clients whether or not
             a third amended Complaint should be filed, unless a
20           plaintiff is representing themselves pro se, which is not
             the case here.
21
             Defendants argue that Plaintiffs' counsel improperly instructed Ms. Hefke not to answer
22
     this question because there was not asserted claim of privilege or a Court-ordered limitation.
23
             Plaintiffs counter that they did assert a claim of privilege during this line of questioning.
24
     Plaintiffs further counter that this question seeks information regarding litigation strategy, which
25
     is privileged.
26
             The Court finds that this question seeks information that arguably is privileged because it
27
     seeks information pertaining to litigation strategy or legal advice. Accordingly, Defendants’
28
                                                      12
 1   motion to compel an answer to this question is DENIED.

 2   II.      Motion to Compel Supplemental Response and Production to RFP

 3            Plaintiffs have represented that Mr. Vasquez has “produced all responsive documents

 4   within his possession, custody, or control and served said documents on Leprino April 18, 2019,”

 5   and has “provided supplemental responses to every single request.” (Doc. No. 80 at 28.) Based

 6   on this representation, the Court finds that the motion to compel a supplemental response and

 7   production of documents to the RFP is now moot and is therefore DENIED.

 8                                     CONCLUSION AND ORDER

 9            For the reasons stated above, it is HEREBY ORDERED that Defendants’ motion to

10   compel discovery is GRANTED IN PART and DENIED IN PART. Plaintiffs shall produce Ms.

11   Hefke and Mr. Vasquez for further depositions, not to exceed ninety (90) minutes each, to: (1)

12   answer the questions asked and improperly objected to as identified above; and (2) answer

13   reasonable follow-up questions.

14            It is FURTHER ORDERED that Defendants’ motion to compel Mr. Vasquez to provide a

15   supplemental response and production of documents to the RFP is DENIED as moot.

16
     IT IS SO ORDERED.
17

18         Dated:   April 30, 2019                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                     13
